Title: To George Washington from Richard Dobbs Spaight, 19 July 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  Sir
                  No. Carolina New Bern 19th July 1794
               
               On the 10th day of June I appointed Wm E. Atkins to superintend the actual execution of the works to be erected on Cape Fear river he being recommended to me as a man capable of fulfilling the duties of that appointment. Mr Joshua Potts mentioned by Genl Knox, had been previously appointed by the collector of Wilmington agent for the same bussiness.
               Mr Martinon is of opinion that the fort at the place where fort Johnston stood will not be sufficient for the protection either of the trade of that river or of the town of Wilmington as a privateer could come in over the new inlet (on which bar there is 11 feet at high water), and go up to Brunswick and Wilmington without going near that fort and he suggests the necessity of a battery of 4 guns some where near Brunswick as absolutely necessary for the safety of the shipping lying at the flats as of the two towns.
               As I suppose he has made returns to the War Office of the actual situation of those places from the view which he has taken, I expect he will write more fully upon the subject than I can at this distance from the place.
               The Secretary of War mentioned in one of his letters to me that the collector of Edenton would appoint some person who would contract for mounting the cannon at that place. I accordingly wrote to him to know if he had made the appointment. By the last weeks post I received his answer informing me that he had received no instructions respecting it.  I have therefore agreed with Mr Jacob Blount of Edenton who engages to have them mounted at the average price of what simular carriages will cost at Philadelphia, New York and Baltimore which considering the higher price of iron and labour here will be as little as they can be done for.
               Though the cannon at Edenton, appear well it is the opinion
                  
                  of some people that they are not good which has induced me to think it would be safe to prove them previous to their being mounted. I have the honor to be etc.
               
                  R.D. Spaight
               
            